 

10
ll
12
13
14
15
16
17
l8
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney
KEVIN C. KHAS IGIAN

Assistant U. S, Attorney l .
501 lstreet, suite 10-100 E D

Sacramento, CA 95 814

Teiephone; (916) 554-2700 JAN 09 2019
Attorneys for the United States EAS°'|"'ERK' u`s' °'STR
w E"~ D'Sm¢cro!=°¢'/i?.?s‘é'lai:m
°FPUT.' Lax

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, 2: lS-CV-03079-JAM-DB
Plaintiff,
ORDER REGARDING CLERK’S
v. ISSUANCE OF WARRANT FOR ARREST
OF ARTICLES IN REM

APPROXIMATELY $110,000.00 IN
U.S. CURRENCY,

 

Defendant.

 

WHEREAS, a Verified Complaint for Forfeiture In Rem has been filed on Novernber 28, 2018, in
the United States Distn`ct Court for the Eastern District of California, alleging that the defendant
Approximately $110,000.00 in U.S. Currency (hereafter “defendant currency”) is subject to forfeiture to
the United States pursuant to 21 U.S.C. § 881(a)(6) for one or more violations of 21 U.S.C. §§ 841, et
seq.; l

And, the Court being satisfied that, based on the Verified Complaint for Forfeiture In Rem and
the affidavit of Drug Enforcernent Adrninistration Richard J. Britt, there is probable cause to believe
that the defendant currency so described constitutes property that is subject to forfeiture for such
violation(s), and that grounds for the issuance of a Warrant for Arrest Of Articles In Rem exist, pursuant
to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritirne Claims and Asset Forfeiture
Actions;

IT IS HEREBY ORDERED that the Clerk for the United States District Court, Eastern District
l

Order Re Clerk’s Issuance of Warrant for Arrest

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

of California, shall issue a Warrant for Arrest of Articles In Rem for the defendant currency.

Dated:(§ l 'O?‘z f

   
 

 

BORAH L. BARNES
United States Magistrate Judge

Order Re Clerk’s Issuance of Warrant for Arrest

 

 

 

